Citation Nr: 0810233	
Decision Date: 03/27/08    Archive Date: 04/09/08

DOCKET NO.  03-29 458	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether clear and unmistakable error exists in August 1950 
and March 1962 rating decisions that denied service 
connection for a back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel




INTRODUCTION

The veteran served on active duty from December 1941 to 
December 1945; his WD AGO Form 53-55 (Enlistment Record and 
Report of Separation-Honorable Discharge) reflects 12 days 
lost under AW 107.  

This matter comes to the Board of Veterans' Appeals (Board) 
following a May 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.  

In September 2004, a Deputy Vice Chairman at the Board 
granted the veteran's motion, through his representative, to 
advance this appeal on the Board's docket, pursuant to 38 
U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2007).  

In an October 2004 decision, the Board dismissed without 
prejudice to refiling the veteran's claims of clear and 
unmistakable error (CUE) in August 1950 and March 1962 rating 
decisions.  The Board found that the veteran had not 
satisfied the pleading requirements for valid claims of CUE.  
The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In an 
September 2006 Order, the Court reversed the Board's decision 
to the extent that the Board found that the veteran's 
assertion of CUE based on the RO's alleged failure to 
consider certain medical records was not sufficiently pled, 
and otherwise vacated and remanded the remaining CUE 
matters/pleadings for the Board to proceed to decide those on 
the merits.  The issue on appeal was remanded for 
readjudication pursuant to the provisions of 38 U.S.C.A. § 
7252(a) (West 2002).  

In January 2007, the Board contacted the veteran by letter 
and notified him of the right to submit additional argument 
and/or evidence concerning the issue on appeal.  Later that 
month, the veteran submitted a 90-day Letter Response Form in 
which he checked the box that he was submitting enclosed 
argument and/or evidence and that he waived his right to have 
his case remanded to the Agency of Original Jurisdiction 
(AOJ) for review of this evidence.  The Board notes that a 
review of the claims file does not reflect that any evidence 
or argument was submitted by the veteran with the 90-day 
Letter Response Form.  Thereafter, in a May 2007 Appellant's 
Brief, the veteran's representative offered additional 
argument in support of the veteran's claims.  

In May 2007, the Board remanded the veteran's claims for CUE 
to the AOJ for consideration of the claims on the merits.  In 
January 2008 the Appeals Management Center (AMC) in 
Washington, D.C. continued the denial of the veteran's claims 
for CUE and returned these matters to the Board.  


FINDINGS OF FACT

1.  In an August 14, 1950 rating decision, the RO denied the 
veteran's claim for service connection for a back disability 
on the grounds that there was no clinical evidence 
demonstrating that dorso-lumbar strain was either incurred in 
or aggravated by service; the RO notified the veteran of its 
decision, and of his appellate rights, but he did not 
initiate an appeal within one year.  

2.  In a March 29, 1962 rating decision, the RO denied the 
veteran's claim for service connection for a back disability 
on the grounds that the veteran's then-current back 
disability was not related to service; the RO notified the 
veteran of its decision, and of his appellate rights, but he 
did not initiate an appeal within one year.

3.  The RO's August 14, 1950 and March 29, 1962 rating 
decisions represent reasonable applications of extant law to 
the facts that were then known.  


CONCLUSIONS OF LAW

1.  The RO's August 14, 1950 rating decision denying service 
connection for back disability is final.  Chapter 12 of Title 
38 U.S.C. (1950); 38 C.F.R. § 19.2 (1950 Supp.).  

2.  The RO did not commit CUE when it denied service 
connection for back disability in an August 14, 1950 rating 
decision.  38 U.S.C.A. § 5109A (West 2002); 38 U.S.C. § 726 
(1950); Chapter 12 of Title 38 U.S.C. (1950); 38 C.F.R. § 
3.105 (2007); 38 C.F.R. §§ 3.78, 3.80, 3.86 (1950 Supp.).  

3.  The RO's March 29, 1962 rating decision denying service 
connection for back disability is final.  38 U.S.C. § 4005 
(1962); 38 C.F.R. § 19.2 (1962).

4.  The RO did not commit CUE when it denied service 
connection for back disability in a March 29, 1962 rating 
decision.  38 U.S.C.A. § 5109A (West 2002); 38 U.S.C. §§ 301, 
310, 312, 313 (1962); 38 C.F.R. § 3.105 (2007); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (1962).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that the RO's denial of service 
connection for a back disability in an August 14, 1950 rating 
decision and a March 29, 1962 rating decision should be 
revised or reversed based on CUE.  As neither decision was 
appealed by the veteran, they are both final.  Chapter 12 of 
Title 38 U.S.C. (1950); 38 U.S.C. § 4005 (1962); 38 C.F.R. § 
19.2 (1950 Supp. & 1962).  

The law provides that a prior final rating action will be 
revised only on the basis of CUE.  38 C.F.R. § 3.105(a) 
(2007).  CUE requires a finding that "[e]ither the correct 
facts, as they were known at the time, were not before the 
adjudicator or the statutory or regulatory provisions extant 
at the time were incorrectly applied."  Russell v. Principi, 
3 Vet. App. 310, 313 (1992) (en banc).  A determination that 
there was CUE must be based on the record and the law that 
existed at the time of the prior unappealed rating decision.  
Russell, 3 Vet. App. at 314.

Also, in a valid CUE claim, there must be some degree of 
specificity as to what the alleged error is and, unless it is 
the kind of error that, if true, would be CUE on its face, 
persuasive reasons must be given as to why one would be 
compelled to reach the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the alleged error.  Bustos v. West, 179 
F.3d 1378, 1380-81 (Fed. Cir. 1999), cert. denied, 120 S. Ct. 
405 (1999); Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  

If the error alleged is not the type of error that, if true, 
would be CUE on its face, if the claimant is only asserting 
disagreement with how the RO evaluated the facts before it, 
if the claimant has only alleged a failure on the part of VA 
to fulfill its duty to assist, or if the claimant has not 
expressed with specificity how the application of cited laws 
and regulations would dictate a "manifestly different" 
result, the claim should be dismissed or the appeal to the 
Board terminated because of the absence of legal merit or 
lack of entitlement under the law.  See Luallen v. Brown, 8 
Vet. App. 92 (1995); Fugo, 6 Vet. App. at 44 (valid CUE claim 
requires some degree of specificity as to what the alleged 
error is).  

As a threshold matter, the Board finds that a number of the 
arguments advanced by the veteran alleging CUE have been made 
with the requisite specificity.  See 38 C.F.R. § 20.1404(b).  
The Board notes that while the veteran has been represented 
by Disabled American Veterans since 1999, he personally filed 
his claim for CUE.  Although CUE motions must be pled with 
specificity, a veteran's pro se motion must be read 
sympathetically, notwithstanding the specific pleading 
requirements set forth in the regulations.  See Canady v. 
Nicholson, 20 Vet. App. 393, 401-02 (2006).  Further, the 
manifestly changed outcome may be inferred from pro se 
pleadings, even though not explicitly stated.  Id.  

The Board notes that the regulatory provisions extant in 1950 
and 1962, with respect to establishing service connection for 
a particular disability, were essentially the same as they 
are today.  Compare 38 C.F.R. § 3.78 (1950 Supp.) and 
38 C.F.R. §§ 3.303, 3.304 (1962), with 38 C.F.R. §§ 3.303, 
3.304 (2007).  That is to say that, in order to establish 
service connection for a particular disability, there must be 
evidence that establishes that such disability is traceable 
to disease or injury that began in or was aggravated by 
service.  Id.  Likewise, with respect to establishing service 
connection for a presumptive wartime chronic disability, such 
as arthritis, the regulatory provisions in 1950 and 1962 were 
also essentially the same as they are today.  Compare 
38 C.F.R. §§ 3.80, 3.86 (1950 Supp.) and 38 C.F.R. §§ 3.307, 
3.309 (1962), with 38 C.F.R. §§ 3.307, 3.309 (2007).  

At the time of the RO's initial August 14, 1950 rating 
decision, service medical records were available.  A December 
1941 enlistment examination report reflects that the veteran 
did not have any musculoskeletal defects.  However, upon 
evaluation of the veteran's feet, a notation of "L.S. mid. 
back" was recorded.  When seen in August 1942, it was noted 
that the veteran had been hospitalized for right lumbosacral 
strain of the back after he had jumped from a trash truck.  
He was returned to duty.  In late November 1943, the veteran 
was admitted to the hospital after he had fractured his right 
fibula during a parachute jump.  At that time, the veteran's 
muscular system was intact.  An examination of his bones and 
joints revealed a cast on his right leg.  Reports surrounding 
the veteran's hospitalization from November 1943 to January 
1944 are negative for any subjective complaints or clinical 
findings relating to the veteran's back.  

When seen in May 1944, it was noted that the veteran had 
fallen from a truck two weeks earlier and that he had 
sustained a contusion to the middle thoracic and left 
subscapular area.  Upon physical evaluation, there was 
tenderness in the middle thoracic area with some muscle spasm 
in the left subscapular muscles.  X-rays of the back revealed 
no evidence of any bone injury.  The veteran was returned to 
duty.  A few days later, it was noted "pain still present-
not especially severe."  The veteran was given massage and 
returned to duty.  Upon hospital admission in July 1945 for 
unrelated disabilities, it was noted that the veteran had a 
previous history of being in "paratroops" and of having a 
strained back and broken ankle.  Examinations of both the 
veteran's muscular system and his bones and joints were 
negative.  A December 1945 separation examination report 
reflects that the veteran had broken his right leg, injured 
his back and was hospitalized for three months in April 1943.  
Upon examination at discharge, there were no limitations to 
the veteran's musculoskeletal system.  

Also of record at the time of the RO's August 14, 1950 rating 
decision were statements from the veteran's family members, 
dated in May 1950, reflecting that the veteran had broken his 
leg and injured his back during a parachute jump in service 
and that he had complained of back pain since that time.  A. 
B. related that since service, the veteran's back pains were 
so severe that he had lost time from work and had to spend a 
lot of time in bed.  A. B. also noted that prior to his 
military service, the veteran had not had any backache or 
other trouble.

A report, dated in May 1950, submitted by W. H. B., D. C. 
reflects that the veteran sustained a broken leg and had 
injured his back during a parachute jump in service.  Dr. W. 
H. B. noted that X-rays of the back were taken on May 11, 
1949 (these reports are not contained in the claims file.)

An office memorandum to the RO from the Medical 
Administrative Officer, dated in May 1950, was also of record 
at the time of the RO's August 14, 1950 rating decision.  The 
Medical Administrative Officer indicated that he had received 
the RO's request for medical information regarding the 
veteran, and that the following information was noted in his 
medical certificate in May 1950: The veteran was in 
"paratroops," and had fractured his right leg in a jump, and 
that his current occupation was a metal finisher.  The 
veteran complained of pain in the upper spine, which affected 
his arms and made it difficult to hold objects.  He related 
that he had first noticed "it" six to seven years previously 
but that it had increased within the previous six months.  An 
examination of the spine showed some pain of the cervical 
spine on side motion and pain in the dorsal spine at the 8th 
dorsal vertebrae.  The lumbar spine was noted to have been 
normal.  X-rays of the cervical spine were negative.  X-rays 
of the dorsal spine showed no evidence of pathology other 
than minute osteophytic formation at the right and left 
lateral margins of the inferior articular surface of the body 
of the last dorsal vertebrae.  A diagnosis of mild arthritis 
of the lower dorsal vertebrae was entered.  

In a June 1950 Certificate of Attending Physician, a Dr. J. 
E. H. notes that he had examined the veteran in March and 
June 1950 and that there were no findings relating to the 
back.  

Additionally of record in August 1950 was a report of a June 
1950 VA examination report, as well as a treatment report.  
Upon evaluation, the veteran gave a history with respect to 
his back which is consistent with that previously reported in 
this decision.  An examination of the spine by VA in June 
1950 was essentially normal with the exception of some slight 
tenderness to palpation, but there was no paravertebral 
tenderness or spasm present.  X-rays of the dorsal vertebrae 
and lumbar spine revealed slight to small degree of left-
sided scoliosis of the lumbar spine, which was unaccompanied 
by any evidence of bone or joint disease or injury.  The 
diagnosis was chronic dorsolumbar strain.  

Evidence of record at the time of the RO's March 29, 1962 
rating decision included all of the evidence reported above 
and an April 1946 letter from I. E. B., M. D., reflecting 
that X-rays of the dorsal lumbar spine showed slight 
shortening of the anterior altitude of the bodies of the 11th 
and 12th dorsal vertebrae.  Dr. I. E. B. related that the 
shortening was not enough to say definitely that there was a 
compression fracture but that there was a history of a severe 
back injury while the veteran was in service and, for that 
reason, it was impossible to state that the slight shortening 
might not have resulted from that injury.  It was also noted 
that there was also the possibility of some disturbances of 
the intervertebral discs of that region.

Additionally, in a February 1962 report, submitted by J. R. 
S., M. D., the veteran was noted to complain of having back 
pain after he slipped and fell as a result of crawling out of 
a coal bin at his place of employment.  He related that he 
had immediate severe pain, but that he had continued to work.  
However, the next day the veteran reported that he found it 
hard to get out of bed, so he remained in bed for three days 
until he made it to the hospital on crutches.  The veteran 
indicated that he was unable to bend, cough, sneeze, or stoop 
without experiencing back pain.  He related that the pain was 
on the left side and was primarily in the left hip and 
buttock and went down halfway into the thigh and increased 
with any attempt to stand up, bend from side to side or 
turnover in bed.  

After an examination of the veteran's spine, Dr. J. R. S. 
concluded that the veteran had a severely acute muscular and 
ligamentous injury of his lower back with probable 
involvement of the intervertebral disc in his lower lumbar 
spine, with left sciatic radiation as evidence by muscular 
weakness in his left leg and foot.  Dr. J. R. S. noted that 
he had treated the veteran two years previously for a similar 
attack of pain, but that there was very little evidence of 
any nerve root irritation, and in the intervening two years, 
the veteran had had more or less recurrent attacks of low 
back pain, some of which were quite severe, resulting in 
difficulty putting on socks or shoes, but that the veteran 
had managed to go to work and perform his regular duties.  
Dr. J. R. S. further noted that because of the acuteness of 
the illness, he had placed a call to have the veteran 
admitted to a VA hospital on February 7, 1962.  

A report of VA hospital summary, covering a period from 
February to March 1962, reflects that the history with 
respect to the veteran's slip and fall accident at his place 
of employment was noted.  A physical examination of the 
lumbar spine revealed positive straight leg raising on the 
right and left at 40 degrees and 10 degrees, respectively, 
and mild tenderness of the mid-low back.  X-rays of the 
lumbar spine showed narrowing of the joint space at L5-S1 
with minimal degenerative changes.  At discharge in March 
1962, the veteran was noted to have had moderate discomfort 
in the low back, which radiated down the left thigh.  
However, he felt that he was able to return to work.  There 
was no evidence of any neurological deficits.  The diagnoses 
were degenerative joint disease of the lumbosacral spine and 
acute lumbosacral strain.  

Also of record in March 1962 was a March 1962 report 
submitted from Mt. Sinai Hospital.  A review of that report 
reflects that the veteran complained of having intermittent 
back pain for years.  The veteran related that he experienced 
pain in the small of his back after he had moved a heavy 
object one week previously.  He reported that the pain went 
into the back of both legs, but mostly the left leg to the 
level of the knee but not below.  The veteran denied having 
paresthesia and numbness in the legs.  He related that his 
pain was aggravated by sneezing, coughing, or deep breathing.  
The veteran indicated that he had weakness of both legs.  He 
gave a history of having constantly gnawing upper back pain 
since being a paratrooper in service.  It was noted that X-
rays of the spine, performed in June 1959, showed a slight 
left mid-lumbar rotary scoliosis, with no evidence of any 
change in the dorsolumbar spine.  The final diagnosis was 
acute low back sprain.

In the August 14, 1950 rating decision the RO denied the 
veteran's claim of service connection for a back disability 
on the basis that there was no clinical evidence 
demonstrating that "dorso-lumbar strain", diagnosed by VA 
during the June 1950 examination of the veteran, was either 
incurred in or aggravated by service.  By the March 29, 1962, 
rating decision which, in additional to service medical 
records, considered additional private and VA medical 
reports, the RO concluded that the veteran had been seen for 
lumbosacral strain during service that had resolved and 
resulted in no chronic back disability as evidence by his 
discharge examination report, which showed no musculoskeletal 
defects.  The RO also noted that X-rays of the lumbar spine, 
performed by VA in May 1950 and June 1960, showed no evidence 
of joint disease or injury, and that VA hospital reports 
revealed that the veteran was being treated for a more recent 
back injury.  The RO consequently concluded that the 
lumbosacral strain that the veteran sustained in service was 
acute and had resolved without any chronic back disability.  

The veteran has argued that the August 14, 1950 and March 29, 
1962 rating decisions include numerous errors which 
constitute CUE.  First, the veteran maintains that had the VA 
examiner in June 1950 considered the "substantial evidence of 
record" before him, he would have concluded that the veteran 
had a back disability that originated in service.  Second, 
the veteran argues that VA failed to provide him with X-rays 
of his lumbar spine during his discharge examination in 
December 1945.  Third, he maintains that the RO in August 
1950 failed to obtain private and VA treatment reports, to 
include X-ray reports of the lumbar spine and additional 
service medical records (to include copies of those records 
that were already of record and of poor quality), all of 
which might corroborate his claim that his back disability 
had its onset during active service.  Fourth, the veteran 
contends that the RO failed in August 1950 to discuss the 
June 1950 report of Dr. J. E. H. or the statements submitted 
by the veteran's family members in May 1950, which supported 
his claim that he had sustained a back injury as a result of 
a parachute jump during service.  Fifth, the veteran asserts 
that VA failed to provide him with a special orthopedic 
examination in June 1950.  

The veteran has also made numerous allegations that the RO 
failed to properly interpret or give proper weight to both 
service medical records and post-service VA and private 
medical examination and treatment reports that were of record 
at the time of the August 14, 1950 and March 29, 1962 rating 
decisions.  The veteran has contended that if this medical 
evidence had been read and interpreted correctly, it would 
have demonstrated that he had sustained an injury to his back 
during service and that he had a chronic back disability as a 
result thereof or that he had a pre-existing back disability 
which was aggravated by his active service.  In this regard, 
the veteran has maintained that the RO in August 1950 failed 
to properly examine and thoroughly study his December 1941 
enlistment examination report, reflecting a notation of "L.S. 
mid. back".  The veteran alleges that this notation could 
have been construed to show that he had a pre-existing back 
disability which had been aggravated by his active service.  
Additionally, the veteran contends that the RO decisions 
interpreted a medical record as containing the notation "no 
bone injury demonstrated" when it should have been 
interpreted as "history of bone injury demonstrated."  The 
veteran alleges that his interpretation of the document is 
supported by a handwriting expert.  

In this case, the Board liberally construes the veteran's 
allegations, in part, as assertions that the facts as they 
were known at the time of the RO decisions were not before 
the adjudicator.  In other words, if the RO in the August 14, 
1950 and March 29, 1962 rating decisions had correctly 
interpreted and considered all of the veteran's service 
medical records (which included reference to in-service 
incidents involving his back), lay statements, and post-
service medical reports, the RO would have undebatably 
granted service connection for a back disability.  

Initially, the Board has considered the veteran's arguments 
that the RO failed to obtain private and VA treatment 
reports, to include X-rays of the lumbar spine, which, he 
argues, would have substantiated his claim that his back 
disability was related to military service.  This allegation 
by the veteran is nothing more than argument that VA failed 
to fulfill its duty to assist at the time of the August 14, 
1950 and March 29, 1962 rating decisions.  Such an allegation 
does not constitute CUE.  Also, some of the veteran's 
arguments advanced in this case appear to relate to the 
weight the RO accorded certain evidence in the August 14, 
1950 and March 29, 1962 rating decisions.  Mere disagreement 
with how the facts were weighed or evaluated also does not 
constitute CUE.  The Board also notes that in his notice of 
disagreement, received by the RO in August 2002, the veteran 
recounted numerous VA and private reports, dated in the 
1990s, in support of his claim for CUE in the August 1950 and 
March 1962 rating decisions.  Notwithstanding this fact, a 
determination that there was CUE must be based on the record 
and the law that existed at the time of the prior unappealed 
rating decision.  Russell, 3 Vet. App. at 314.

Otherwise, to the extent that the veteran's allegations 
constitute an assertion that the correct facts as they were 
known at the time of the August 14, 1950 and March 29, 1962 
decisions were not before the adjudicators, his claim of CUE 
in those rating decisions must fail.  

It is clear in this case that service medical records, lay 
statements, and post-service VA and private medical reports 
were before the RO in both August 14, 1950 and March 29, 
1962.  As noted previously, service medical records reflect 
that the veteran was seen for right lumbosacral strain and a 
contusion to the middle and thoracic spine in August 1942 and 
May 1944, respectively, but that a back disability was not 
noted at discharge in December 1945.  Furthermore, when the 
veteran fractured his right fibula in November 1943, he did 
not complain of back pain during the three-month period of 
hospitalization from November 1943 to January 1944.  While 
Dr. I. E. B. noted in April 1946 that there was a slight 
shortening of the anterior altitude of the bodies of the 11th 
and 12th dorsal vertebrae, he indicated that the shortening 
was not enough to say definitely that there had been a 
compression fracture associated with the veteran's reported 
back injury following a parachute jump in service.  He did 
not medically relate such dorsal vertebral shortening, or for 
that matter possible intervertebral disc disturbance, to the 
veteran's military service.  

The veteran has specifically claimed that the RO failed to 
address certain medical records and statements submitted by 
the veteran and members of his family in both the August 14, 
1950 and March 29, 1962 rating decisions.  In particular, the 
veteran has contended that the RO failed to consider an April 
1946 medical report from Dr. I. E. B.  The Board notes that 
the failure to specifically "discuss" each item of evidence 
in a "review" of the evidence of record has been held in the 
context of allegations of CUE in an RO rating decision not to 
constitute CUE.  See Gonzales v. West, 218 F.3d 1378 (Fed. 
Cir. 2000).  Furthermore, the April 1946 private medical 
report from Dr. I. E. B. was not received by the RO until 
after the August 14, 1950 rating decision.  It was 
subsequently considered in the March 29, 1962 rating 
decision.  

The veteran has also specifically alleged that the analysis 
provided by the RO in its August 14, 1950 rating decision, 
indicates that the veteran was not diagnosed in service with 
lumbosacral strain, and thus, pertinent service medical 
records were not reviewed by the RO when it considered the 
veteran's claim.  The veteran's service medical records 
clearly reflect his treatment in August 1942 for lumbosacral 
strain.  In both notice of decisions issued the veteran in 
August 1950 and April 1962, the RO identified having reviewed 
the evidence of record, which at that time included the 
veteran's service medical records.  The Board is not in a 
position some 58 years after the fact to offer a 
retrospective opinion as to the meaning of the sentence, "No 
such condition shown in service" as noted in the August 14, 
1950 rating decision.  Needless to say, in the March 29, 1962 
rating decision, the RO clearly considered that the veteran 
had been treated in August 1942 for lumbosacral strain, but 
still found, based on the evidence of record, that the 
veteran's current back disability was not related to service.  
As noted above, the veteran failed to appeal the March 29, 
1962 rating decision.  

Additionally, the veteran has alleged that the RO decisions 
misinterpreted a May 1944 radiologic report notation.  The RO 
believed the report notation as stating, "No bone injury 
demonstrated," while the veteran has contended that the 
report notation actually states, "History of bone injury 
demonstrated."  

In July 2002, a reported handwriting expert, K. E. N., opined 
that the notation reflected the acronym "hs" for "history" 
versus the word "No."  The Board has considered the opinion 
of K. E. N., which apparently involves no more than a review 
of the May 1944 radiologic report.  The Board has conducted a 
thorough review of the veteran's service medical records.  In 
particular, an October 1943 radiologic report notes a 
typewritten (preliminary) clinical diagnosis of fracture of 
the clavicle.  The handwritten notation in the October 1943 
radiologic report following the X-ray is identical to that 
under scrutiny in the May 1944 radiologic report.  Thus, 
under the theory espoused by both the veteran and K. E. N., 
the notation in the October 1943 radiologic report would also 
be reflective of "history of [clavicle] bone injury 
demonstrated."  However, an October 1943 treatment note 
associated with the October 1943 radiologic report, reflects 
that the veteran had injured his right shoulder tumbling.  
The X-ray of the right shoulder is noted in the October 1943 
treatment note as being negative.  This negative finding is 
consistent with an interpretation of the October 1943 
radiologic report handwritten notation as reflecting "No 
bone injury demonstrated."  The Board finds the similarity 
in the handwritten notation in the October 1943 and May 1944 
radiologic reports and the report of a negative X-ray in the 
October 1943 treatment note very persuasive.  Thus, the RO's 
interpretation of the May 1944 radiologic report handwritten 
notation as noting "No bone injury demonstrated," is 
reasonably supported by the veteran's service medical 
records.  

Therefore, the Board finds that the veteran has not shown 
that the correct facts as set forth in available records were 
not before the RO.  Furthermore, the veteran has not 
otherwise shown that the RO misapplied the law in the August 
14, 1950 or March 29, 1962 rating decisions to the facts at 
hand.  Therefore, it is the Board's conclusion that the 
evidence of record at the time of the August 14, 1950 and 
March 29, 1962 rating decisions provided reasonable support 
for the RO's determination that the veteran's back disability 
was not related to his period of service.  It is important 
for the Board to note that the determinative question in this 
case is not whether it would have been reasonable for an 
adjudicator to have granted service connection for the 
veteran's back disability in either August 14, 1950 or March 
29, 1962.  Rather, the question at this stage is whether, 
given the law extant at the time and the evidence then of 
record, it is clear (undebatable) that a different result 
should have ensued.  Here, for the reasons stated, the Board 
must answer that question in the negative.  Even if a 
retrospective review suggests that service connection could 
have been granted, because this point is debatable in light 
of the law and evidence then available, the veteran cannot 
prevail on his CUE claim.

Finally, the Board is aware of the veteran's report that he 
did not appeal either the August 14, 1950 or March 29, 1962 
rating decisions because he was intimidated by the United 
States government and also because he believed he would need 
to hire a lawyer to prosecute his appeal.  Notwithstanding 
the veteran's fear or misassumption, the law is clear and the 
Board is bound by it.  Hence, the veteran's claim of CUE in 
August 14, 1950 and March 29, 1962 rating decisions that 
denied service connection for a back disability must fail.  

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). Although the 
VCAA is applicable to many types of claims, the United States 
Court of Appeals for Veterans Claims (Court) has held that it 
does not apply to claims of CUE.  See, e.g., Livesay v. 
Principi, 15 Vet. App. 165 (2001).  


ORDER

The appeal is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


